Citation Nr: 0025479	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for tinnitus.  A notice of 
disagreement was received in December 1998.  A statement of 
the case was issued in February 1999.  A substantive appeal 
was received from the veteran in March 1999.  The veteran had 
originally, in his substantive appeal, requested a hearing 
before the Board in Washington D.C., but canceled that 
request through his representative, in an August 2000 
statement.

The Board notes that, in his March 1999 substantive appeal, 
the veteran indicated that his hearing loss had become worse.  
The Board construes this statement as a claim for an 
increased rating of the veteran's service connected left ear 
hearing loss, and a possible claim for service connection for 
right ear hearing loss.  This matter is referred to the RO 
for the appropriate action.


FINDING OF FACT

The evidence sufficiently demonstrates that the veteran has 
tinnitus attributable to service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, his tinnitus resulted from his service on active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for entitlement to service connection for tinnitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts regarding this claim have been 
properly developed to the extent indicated by law and that no 
further assistance to the veteran is required to comply with 
the duty to assist.  Id.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Initially, the Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from 
tinnitus.  The evidence for this comes from the report of a 
June 1998 VA examination, and from outpatient treatment 
records dated March and April 1998, which indicate that the 
veteran reports tinnitus in his right ear manifested by a 
pulsating, "rushing water" sound.  An April 1998 outpatient 
treatment record reflects that the veteran was diagnosed with 
asymmetric sensorineural hearing loss with rushing tinnitus.

 The veteran and his representative contend that this 
disability is the result of an injury the veteran sustained 
when he was exposed to acoustic trauma in service.  
Specifically, the veteran points to several different times 
he was exposed to noise trauma.  As noted in the report of 
the veteran's VA examination dated June 1998, the veteran 
contends that in 1955, he was exposed to loud explosives and 
noise which deafened him for about three days and caused a 
loud tinnitus in his right ear.  Further, in a letter dated 
August 1998, the veteran indicated that, from September 1954 
until August 1955, he worked in a corner of an aircraft 
hangar, and was exposed to aircraft engine noise. 

The veteran's service medical records (SMRs) make no mention 
of the veteran ever being treated for tinnitus.  However, the 
veteran is currently service connected for hearing loss in 
the left ear.  In the report of a VA examination conducted 
June 1998, the examiner indicates that the veteran only has a 
history of noise exposure during service, not before or 
after, and the examiner found the veteran's tinnitus to be a 
residual of exposure to loud noise.  Taking into account all 
the relevant evidence, the Board concludes that there is 
sufficient evidence to find that the veteran's tinnitus is 
proximately related to the noise exposure the veteran 
received while in service.

Taking into account the veteran's statements, the medical 
examination report and outpatient treatment records, and the 
applicable law, noted above, the Board finds that, in 
resolving all doubt in the veteran's favor, the evidence 
supports the veteran's claim for service connection for 
tinnitus.
  

ORDER

Entitlement to service connection for tinnitus is granted.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

